NO. 12-13-00080-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN RE:                                                  §

SCOTT LEE HAMILTON,                                    §        ORIGINAL PROCEEDING

RELATOR                                                §

                                         MEMORANDUM OPINION
                                             PER CURIAM
         On March 15, 2013, Relator Scotland Lee Hamilton filed a petition for writ of mandamus
in this court complaining of the trial court’s March 8, 2013 order transferring the underlying suit
affecting parent-child relationship. On June 5, 2013, this court issued an opinion and order
conditionally granting mandamus relief and directing the trial court to vacate the complained of
order. The trial court complied with our opinion and order on June 13, 2013. Consequently, this
proceeding is now moot. Accordingly, this original mandamus proceeding is dismissed.
Opinion delivered June 25, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                 COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT

                                            JUNE 25, 2013


                                        NO. 12-13-00080-CV


                                SCOTLAND LEE HAMILTON,
                                          Relator
                                            v.
                                  HON. EDWIN A. KLEIN,
                                        Respondent




                                     ORIGINAL PROCEEDING


                      ON THIS DAY came to be heard the petition for writ of mandamus filed
by SCOTLAND LEE HAMILTON, who is the relator in Cause No.C1227987, pending on the
docket of the 420th Judicial District Court of Nacogdoches County, Texas. Said petition for writ
of mandamus having been filed herein on March 15, 2013, and the same having been duly
considered, because it is the opinion of this Court that a writ of mandamus should not issue, it is
therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of
mandamus be, and the same is, hereby DISMISSED.
                      By per curiam opinion.
                      Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.